PER CURIAM.
Jones appeals his conviction under Section 812.031, Fla.Stat. (1977) for receiving, retaining, disposing of or aiding in the concealment of stolen property, claiming that the evidence at his trial showed that if he was guilty of anything, it was larceny rather than the crime charged. It is true that the evidence indicates Jones and a co-defendant had stolen the property in question. However, the evidence also shows that Jones aided in the concealment of that same property. We hold that since the section is disjunctive, i. e., prohibits the intentional receiving, retaining, disposing of, or aiding in the concealment of stolen property, Jones could be found guilty of that crime as well as larceny. The judgment and - sentence are therefore AFFIRMED.
BOYER, Acting C. J., and BOOTH, J., concur.
MILLS, J., dissents.